                Case 2:20-cv-00836-JCC Document 25 Filed 09/03/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    WASTE ACTION PROJECT,                               CASE NO. C20-0836-JCC
10                           Plaintiff,                   MINUTE ORDER
11              v.

12    PERDUE FOODS LLC d/b/a DRAPER
      VALLEY FARMS,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            Before the Court is the parties’ stipulated motion to extend the case schedule. (Dkt. No.
18
     24.) Based on the parties’ assertion that they need additional time to explore settlement through
19
     mediation, the Court finds good cause for an extension and GRANTS the parties’ stipulation
20
     (Id.), but makes adjustments to the parties’ proposed dates to ensure adequate time to adjudicate
21
     remaining motions before trial. It is ORDERED that the civil scheduling order be modified as
22
     follows:
23

24
                     Expert Report Deadline                          February 15, 2022
25
                     Rebutting Expert Report Deadline                March 15, 2022
26


     MINUTE ORDER
     C20-0836-JCC
     PAGE - 1
            Case 2:20-cv-00836-JCC Document 25 Filed 09/03/21 Page 2 of 2




                    Dispositive Motions Deadline                  March 22, 2022
 1

 2                  Discovery Cutoff                              April 8, 2022

 3                  Proposed Pretrial Order Deadline              May 21, 2022
 4                  Trial Briefs, Voir Dire, and Jury Instructions June 16, 2022
 5
                    Trial (5 days)                                June 20, 2022
 6

 7

 8        DATED this 3rd day of September 2021.
                                                         Ravi Subramanian
 9                                                       Clerk of Court
10                                                       s/Sandra Rawski
11                                                       Deputy Clerk

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0836-JCC
     PAGE - 2
